UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6861



JAMIE WILLIAM SITES,

                                             Petitioner - Appellant,

          versus


BUREAU   OF  PRISONS;   FEDERAL   CORRECTIONAL
INSTITUTE, CUMBERLAND; LISA J. W.
HOLLINGSWORTH,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-02145-RDB)


Submitted:   August 30, 2007             Decided:   September 10, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamie William Sites, Appellant Pro Se.   Larry David Adams,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jamie William Sites, a federal prisoner, appeals the

district court’s orders denying relief on his 28 U.S.C. § 2241

(2000) petition, and on his Fed. R. Civ. P. 59(e) motion.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.           Sites

v. Bureau of Prisons, No. 1:06-cv-02145-RDB (D. Md. Dec. 21, 2006;

May 7, 2007).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 2 -